                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

             Plaintiff,

v.                                                           CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

             Defendant.


              ORDER GRANTING UNOPPOSED MOTION TO EXTEND
                  DEADLINE TO FILE MOTION TO COMPEL

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Extend

Deadline to Move to Compel Responses to Plaintiff’s Second Set of Requests for

Documents, (Doc. 137), filed August 14, 2019. Plaintiff asks to extend her deadline to

file a motion to compel regarding her second set of document requests from August 15

to August 30, 2019, because the parties are working to resolve their discovery dispute.

The Court, having considered the Motion, noting it is unopposed, and being otherwise

fully advised, finds that the Motion is well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff’s Unopposed Motion to Extend

Deadline to Move to Compel Responses to Plaintiff’s Second Set of Requests for

Documents, (Doc. 137), is GRANTED, and Plaintiff’s deadline to file a motion to compel

regarding her second set of document requests is extended to August 30, 2019.

       IT IS SO ORDERED.

                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
